Order entered March 6, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-01169-CR

                   JACQUEZ JESSIOUN SEARS, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 380th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 401-83406-2017

                                     ORDER

      We REINSTATE this appeal.

      On January 30, 2020, we abated for a hearing to determine why appellant’s

brief has not been filed. On March 4, 2020, a supplemental clerk’s record with

findings and recommendations was filed. We ADOPT the trial court’s findings

that (1) appellant wishes to prosecute this appeal; (2) appellant is indigent and is

represented by appointed counsel; (3) counsel was diligent but needed additional

time; and (4) a brief was tendered to the Court on February 27, 2020.
      As noted by the trial court, the brief was tendered on February 27, and a

motion to extend time to file the brief was filed March 3, 2020. We GRANT the

motion and ORDER appellant’s brief filed as of the date of this order.

      We DIRECT the Clerk to send copies of this order to the Honorable

Benjamin Smith, Presiding Judge, 401st Judicial District Court; to Lara

Bracamonte Davila, and to the Collin County District Attorney’s Office.



                                            /s/    BILL PEDERSEN, III
                                                   JUSTICE